Dear Chief Dixon:
You have requested the opinion of this office on the legality of a proposed intergovernmental agreement between the Calcasieu Parish District Attorney (DA) and the Calcasieu Parish Combined Anti-Drug Team (CAT). CAT consists of several participating law enforcement agencies including the Federal Bureau of Investigation, Lake Charles Police Department, Calcasieu Parish Sheriff's Office, DeQuincy Police Department, Vinton Police Department, Sulphur Police Department, Westlake Police Department and Iowa Police Department.
Under the proposed agreement described in your opinion request, the District Attorney would assign an assistant district attorney to CAT for the purpose of providing legal advice and assistance, including the prosecution of criminal cases generated by the task force and the filing of civil asset forfeiture cases generated by the task force. In return, CAT would reimburse the DA the cost for providing such legal advice, assistance and services. Such an agreement would be between at least two public entities, and therefore, the provisions of R.S. 33:1321, et seq., would be applicable.
R.S. 33:1324 grants to parishes and other political subdivisions of the state authority to enter agreements to engage jointly in the construction, acquisition, improvement, promotion and maintenance of any undertaking so long as at least one of the parties to the agreement is authorized by law to perform such activity or exercise such power as is necessary for completion of the undertaking. Such arrangements may provide for the joint use of funds, facilities, personnel or property or any combination thereof necessary to accomplish the purposes of the agreement. The Calcasieu Parish District Attorney and, with the exception of the Federal Bureau of Investigation, all of the parties that make up CAT qualify as either a political subdivision of the state or part thereof and therefore the parties may enter into agreements pursuant to this provision. *Page 2 
Among the purposes for which such joint undertakings are designated as appropriate in R.S. 33:1324 are police, fire and health protection activities. The proposed use of District Attorney personnel for criminal and civil prosecutions relating to cases generated by CAT and the actions of the CAT participants relate to police, health and safety activities within the parish for which the DA and CAT participants are authorized to perform and therefore such an agreement clearly qualifies under the provisions of this statute.
Please note that R.S. 33:1325 requires each party to the agreement accept the agreement by ordinance or resolution which sets forth the terms of the agreement and that the agreement be published in the official journal of the public entity. The agreement should be scrutinized carefully for compliance with all of the requirements of R.S. 33:1321-1332.
I trust that this answers your inquiry. Please advise if we may be of further assistance.
Very truly yours,
  CHARLES C. FOTI, JR. Attorney General
  By: __________________________________ RICHARD L. McGIMSEY Assistant Attorney General
CCF, Jr/RLM/dam